Third District Court of Appeal
                                State of Florida

                         Opinion filed September 28, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-2396
                          Lower Tribunal No. 04-9793-B
                              ________________

                                Jorge Slaughter,
                                     Appellant,

                                           vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Jorge Slaughter, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and WELLS and LOGUE, JJ.

      SUAREZ, C.J.

      This is an appeal from an order summarily denying Defendant’s post-

conviction motion to correct his sentence.        The Order ostensibly denies the
defendant’s motion pursuant to Florida Rule of Criminal Procedure 3.800(a). On

appeal from a summary denial, this Court must reverse unless the postconviction

record shows conclusively that the appellant is entitled to no relief. See Fla. R.

App. P. 9.141(b)(2) (A) and (D).

      Because the postconviction record now before this Court fails to make the

required showing, we reverse the order and remand for further proceedings

consistent with this opinion. First, the trial court order is facially inconsistent in

that it is captioned “Order Denying” defendant’s motion, but within the body of the

order it states that the court “hereby grants the Defendant’s Motion to Correct

Illegal Sentence by: ….” However, further within the body of the Order, it states

that the motion is “hereby DENIED.”

      Additionally, the Order recites some history of Defendant’s sentencing in

this case and makes reference to an affirmation of a later sentence imposed after a

violation and goes on to state: “[t]he defendant is once again incorrect as to his

sentence, as such this motion is legally and factually wrong” but provides no

elaboration of what portion of the motion is incorrect or what impact the

resentencing had with regard to the claims made in Defendant’s present motion.

Neither the trial court nor the State provided any record documentation to

substantiate the Order. If the trial court again enters an order summarily denying

the post-conviction motion, the court shall attach record excerpts that specifically



                                          2
address the appellant’s sentencing argument and conclusively show that the

appellant is not entitled to any relief.

       Reversed and remanded for further proceedings.




                                           3